Citation Nr: 0732215	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-06 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in New 
Orleans, Louisiana, which denied the above claim.

In March 2007, the veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided. A transcript of the hearing has been associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he has a psychiatric disorder, 
to include PTSD, which is due to his experiences during his 
period of active service. He contends that he was stabbed in 
the lower abdomen in May 1968 during an altercation with 
another man. The veteran's service personnel records confirm 
the reported incident and reveal that it was deemed to have 
been in the line of duty. Service connection for residual 
scars from the stab wounds was granted in March 1969.

Private outpatient treatment records from R. A. Dahmes, M.D., 
dated from August 1998 to January 2004 reveal intermittent 
treatment for symptoms associated with major depression. A 
treatment record dated in August 1998 enumerates four 
separate stressors, one of which was a stabbing in May 1968.

A VA examination report dated in June 2004 shows that the 
veteran was diagnosed with dysthymia. The examiner indicated 
that while the veteran did experience a traumatic event while 
in the service in the May 1968 stabbing, he did not currently 
meet the criteria for a diagnosis of PTSD. The examiner did 
note that the veteran had reported being angry about his 
being drafted, being stabbed, and the military not legally 
pursuing the man who had stabbed him. The veteran had also 
reported receiving psychiatric treatment since the 1980's, 
and that he had provided the RO with copies of his private 
treatment records.  The examiner indicated that such records 
were not available for his review in the veteran's claims 
file. It was highly recommended that the RO obtain any such 
records as they would provide additional insight into the 
veteran's history of psychiatric treatment and additional 
diagnostic information.

Thus, in essence, the September 2004 VA examiner suggested 
that the veteran may have a psychiatric disorder that was 
associated with his period of active service, subject to 
review of additional medical evidence of prior psychiatric 
treatment of the veteran. As such, the RO/AMC should endeavor 
to obtain any additional treatment records of the veteran for 
his asserted psychiatric disorder from the date of his 
separation from service to the present that have not already 
been associated with his claims file. Thereafter, the veteran 
should be scheduled for an additional VA psychiatric 
examination in order that an opinion may be obtained as to 
the etiology of any psychiatric disorder demonstrated on 
examination.

Finally, during his March 2007 video conference hearing, the 
veteran indicated that he had applied for benefits 
administered by the Social Security Administration. However, 
he did not specify whether the benefits sought were for 
disability compensation. The complete medical and 
administrative records related to a Social Security 
Administration disability compensation benefits claim must be 
obtained prior to further adjudication of this matter. On 
remand, arrangements to obtain any such records should be 
undertaken. 38 U.S.C.A. § 5103A(b)(1), Lind v. Principi, 3 
Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 
(1992). Although not dispositive as to an issue that must be 
resolved by VA, the administration's findings are evidence 
which must be considered. See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must attempt to obtain any 
records that are not currently included 
in the claims file which reflect 
treatment for the veteran's asserted 
psychiatric disorder. The RO/AMC shall 
obtain any necessary authorization and 
information from the veteran, and secure 
any available VA and private psychiatric 
treatment records of the veteran that are 
not already associated with his claims 
file.

2. The RO/AMC shall obtain the 
administrative and medical records 
relating to the veteran's Social Security 
Administration disability claim and 
associate them with the claims file.

3. The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
psychiatric disorders examination. The 
claims file and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with 
conducting the examination. The 
examination report must be annotated that 
the claims file was in fact reviewed in 
conjunction with the examination. All 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner is asked to provide an 
opinion as to whether any currently 
diagnosed psychiatric disorder was 
etiologically related to his period of 
active service, to include the May 1968 
stabbing incident for which the veteran 
is service connected. A complete 
rationale for any opinion expressed 
should be provided. It is requested that 
the examiner discuss the prior medical 
evidence in detail and reconcile any 
contradictory evidence.

4. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If 
further action is required, such must be 
undertaken prior to further claim 
adjudication. 

5. The RO/AMC will then readjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case. The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999). The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations. No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



